UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant / X / Filed by a Party other than the Registrant // Check the appropriate box: / / Preliminary Proxy Statement. / / Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e) (2)). / / Definitive Proxy Statement. / X/ Definitive Additional Materials. / / Soliciting Material under § 240.14a-12. PUTNAM HIGH INCOME SECURITIES FUND PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MASTER INTERMEDIATE INCOME TRUST PUTNAM MUNICIPAL OPPORTUNITIES TRUST PUTNAM PREMIER INCOME TRUST (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): / X / No fee required. / / Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: May 2014 Dear Shareholder: It is urgent for you to vote as soon as possible on proposals that affect your investment in one or more Putnam closed-end funds. Your shareholder meeting was adjourned in respect of certain proposals due to insufficient participation. In April, we mailed you a proxy statement requesting your vote on various fund-related proposals. The April 25, 2014 shareholder meeting to decide on these proposals for your fund(s) was adjourned in respect of certain proposals because there was insufficient participation from shareholders. This meeting will be reconvened on June 24, 2014, at 11:00 a.m. Eastern Time. The enclosed proxy card provides three convenient ways to vote: Visit the website; fill out and return the card; or call the phone number (note that this is a touch-tone line and you will need your control number, also listed on card). Your vote can help prevent additional requests. Remember that further solicitations increase the costs borne by all shareholders. If you have questions or need assistance with voting your shares, please call our proxy information line at 1-800-283-5915 x8715, or contact your financial representative. Sincerely, 288138 4/14 May 2014 Dear Shareholder: It is urgent for you to vote as soon as possible on proposals that affect your investment in one or more Putnam closed-end funds. Your shareholder meeting was adjourned in respect of certain proposals due to insufficient participation. In April, we mailed you a proxy statement requesting your vote on various fund-related proposals. The April 25, 2014 shareholder meeting to decide on these proposals for your fund(s) was adjourned in respect of certain proposals because there was insufficient participation from shareholders. This meeting will be reconvened on June 24, 2014, at 11:00 a.m. Eastern Time. The enclosed proxy card provides three convenient ways to vote: Visit the website; fill out and return the card; or call the phone number (note that this is a touch-tone line and you will need your control number, also listed on card). Your vote can help prevent additional requests. Remember that further solicitations increase the costs borne by all shareholders. If you have questions or need assistance with voting your shares, please call our proxy information line at 1-800-283-5915, or contact your financial representative. Sincerely, 288138 4/14
